Title: From John Adams to François Adriaan Van der Kemp, 10 November 1801
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy November 10. 1801

I thank you for your favour of the 3. oct....I Should be obliged to your friend Mr Mappa if he would commit to writing a description of the Phenomena, he observed in the Eastern Asiatic Seas; and the various species of foam which he saw floating on the waves and thought preparatory matter for testaceous and crustaceous fishes. The Spat, or Eggs of oysters, float on the Waves, and are deposited in the sands and flatts all round the Island of Great Britain. At Cowe’s on the Isle of Wight I saw Boats from Colchester daily employed in collecting this Spat to carry home to be deposited on the oyster grounds at that place, where they grow very fast. Whether the eggs laid by the shell fish at the bottom of the sea, are light enough to rise to the surface and are there blown about by the Winds untill they are hatched by the Warmth of the sun I know not. this is mere conjecture.
On my passage to America, from Europe to America, the last time in 1788, our ship was becalmed in the Gulph Stream. The Captain sent out his Boats to observe the Course of the current....Seeing a multitude of Portuguese Men of War as the Sailors call them, I requested the Men to take some pails and bring me a Number of those Curiosities. They readily Agreed: and I was diverted to see the Amusement the Sailors made of it. One would lay hold of a Nautilus, for so I will call it and roar out as if he had been shot. The Creature has the Power of Electricity in him, which the Seamen call a Caustic and a corrosive and sometimes poison. The brought me in a Number, Say half a dozen or half a Score. Each was a bundle of strings and gristle, some of them as large as a hat. Each of them had a shell fish growing in the Center of this Gristle, Some more and others less grown. I saw a Cockle in one, a Muscle in another, and one of the great Clams in a third. I saw also several other species.—These observations Suggested to me the Idea of the Generation of Shell fish on the surface of the Sea, or at least the conjecture that the Spat or eggs are hatched by the Sun and float about in the shape of Portuguese Men of War, till the shell fish is compleatly formed and by its Weight drops out of its decaying gristly vehicle and sinks down to the Bottom for the Nourishment of Sharks Tortoises or other voracious fishes whose Jaws and Teeth are strong enough to Grind and Stomacks capable of digesting shell and fish together.
I am, Sir

John Adams